Citation Nr: 9930354	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-18 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic headaches 
claimed as secondary to the service-connected compression 
fracture of T8.  

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a compression fracture of T8 
with demonstrable deformity of the vertebral body and 
degenerative changes of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from December 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision which 
denied service connection for a chronic headache disorder and 
which denied an evaluation in excess of 10 percent for the 
residuals of a compression fracture of T8.  During the 
pendency of this appeal, the RO issued a rating action in 
August 1996 granting an increased evaluation from 10 to 
20 percent for the veteran's service-connected residuals of a 
compression fracture of T8 and this increase was made 
effective back to the date of the veteran's initial claim for 
an increased evaluation received in March 1994.  The appeal 
for an evaluation in excess of 20 percent continues.

More recently, in a December 1998 rating action, the RO 
denied service connection for disabilities of the cervical 
spine and lumbar spine and the veteran was so notified.  In 
January 1999, he forwarded a letter which was clearly in 
response to that notification.  However, it is not entirely 
clear whether the veteran intended this letter to be accepted 
as a notice of disagreement with either of the two issues 
decided in the December 1998 rating action in accordance with 
38 C.F.R. § 20.201.  The RO should determine whether this 
letter constitutes a notice of disagreement and, if so, issue 
a statement of the case in response.

Also during the pendency of this appeal, the veteran 
requested a travel board hearing and one was so scheduled for 
July 1999.  However, he failed to report for that hearing.  
No further hearing has been requested.  



FINDINGS OF FACT

1.  Records submitted from a private chiropractor make the 
veteran's claim for service connection for chronic headaches 
secondary to his service-connected residuals of a compression 
fracture of T8 plausible; however, a clear preponderance of 
the evidence reveals that chronic headaches first became 
manifest many years after service and they are not shown to 
be related to any incident, injury or disease of active 
service including a compression fracture of T8.  

2.  The service-connected residuals of a compression fracture 
of T8, including a demonstrable deformity of the vertebral 
body and degenerative changes of the thoracic spine, result 
in severe limitation of thoracic spine motion and a 
demonstrable deformity of T8, but there is no evidence that 
the thoracic spine is favorably or unfavorably ankylosed nor 
is there any clinical evidence revealing any form of 
intervertebral disc syndrome which is related to this 
traumatic injury.


CONCLUSIONS OF LAW

1.  A chronic headache disorder were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).  

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a compression fracture of T8 including a 
demonstrable deformity of the vertebral body and degenerative 
changes of the thoracic spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5285-5291 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Based upon statements submitted by the veteran's private 
chiropractors, which will be discussed in detail below, the 
Board finds that the veteran's claim for service connection 
for chronic headaches secondary to the service-connected 
residuals of a compression fracture of T8 is well grounded.  
All of the facts have been properly developed as far as 
practicable.  The veteran was requested on several occasions 
to produce medical evidence corroborating his statement that 
he had sought treatment for chronic headaches from many 
doctors over the years after separation from service, and he 
was provided VA examinations with respect to his pending 
claims.  No further assistance is necessary to comply with 
the duty to assist.  Id.  


Facts:  Service medical records indicate that the veteran 
injured his back in a parachute jump during service in May 
1968.  At first, the impression was a muscle strain but 
X-rays revealed a compression fracture of T8.  There was no 
compression fracture of T7 or T9 documented.  The service 
medical records show periodic treatment for complaints of 
back pain, but there were no complaints of or treatment for 
chronic headaches.  In May 1969, there was noted an old 
compression fracture of T8 and also pain "over Lt eye & 
head."  There was no discussion of headaches.  In the 
physical examination for separation from service in August 
1969, the veteran did indicate that he had frequent 
headaches, but the only abnormality identified on the actual 
examination for separation was the old compression fracture 
of T8 with chronic back pain.  

The month following his separation from service, in September 
1969, the veteran filed claims for service connection for the 
residuals of the T8 compression fracture and ankle strain.  
There was no claim for chronic headaches.  

In December 1969, the veteran was provided a VA orthopedic 
examination.  He described the T8 compression fracture and 
service treatment therefor.  He complained of constant 
backache in the region of the fracture, but there was no 
complaint, finding, treatment or diagnosis for any form of 
chronic headaches.  Examination noted a "slight" but 
"definite" kyphosis in the region of the T8 compression 
fracture.  There was no scoliosis, no paravertebral muscle 
spasm, no tenderness over the paravertebral muscles or over 
the spine, and alignment was normal.  He could bend over to 
within a few inches of the floor, apparently without 
distress.  X-ray studies of the thoracic spine revealed a 
significant reduction of the T8 vertebral body height, but 
the remainder of the dorsal spine was within normal limits.  
There were also no significant abnormalities of the 
lumbosacral spine.  

Based upon this evidence, and in response to his initial 
claim, the RO granted service connection for the residuals of 
a T8 compression fracture with a 10 percent evaluation in 
conformance with 38 C.F.R. § 4.71a, Diagnostic Code 7285, 
effective from the date the veteran was separated from 
service.  The veteran was notified of this action and did not 
appeal and this 10 percent evaluation remained in effect 
until the veteran requested an increase in March 1994.  The 
recent increase to 20 percent was granted effective to the 
date of that claim in an August 1996 rating action.  

In March 1970, the veteran was provided a VA orthopedic 
consultation.  A history of T8 compression fracture from 
service was discussed and reviewed, but there was no 
complaint, finding, history or diagnosis of chronic 
headaches.  Physical examination revealed a well-developed, 
well-nourished male in no pain or distress, "with normal 
curvatures to the spine."  There was mild tenderness to 
percussion over the midthoracic spine and a moderate amount 
of tenderness at that location when the lumbar spine was 
flexed.  Otherwise, the physical examination was completely 
normal. 

In February 1971, 18 months after the veteran's service 
separation, he was provided VA orthopedic and neurological 
examinations.  There was no complaint, finding, history or 
diagnosis of chronic headaches at this time.  Examination of 
the spine disclosed essentially a normal appearance and 
function throughout other than for a slight palpable bony 
prominence without associated pain and tenderness in the 
middorsal segment of the spine.  There was no gross deformity 
otherwise and no muscle spasm was found.  He had normal range 
of motion throughout the spine in all segments and in all 
directions.  An X-ray study taken the same month was 
interpreted as showing compression of what appeared to be T8.  
There was also "little resultant gibbus deformity and no 
noted scoliosis."  

In March 1994, over 24 years after his service separation, 
the veteran first claimed service connection for headaches 
which he said he had experienced ever since his compression 
fracture injury in service.  He said these headaches had been 
most disabling "until recent years."  

In April 1994, a private chiropractor (H) wrote that the 
veteran had commenced treatment with him in November 1993 and 
that, prior to that time, he had treated with another private 
chiropractor since December 1983.  The veteran noted his 
prior history of T8 compression fracture and he also 
described "a significant auto accident in March 1987."  He 
currently complained of midback pain, neck pain and vertigo.  
There was no complaint, finding or history of chronic 
headaches.  This chiropractor reported that the veteran had 
hyperkyphosis, cervical degenerative change and myofibrositis 
secondary to the T8 compression injury of the spine.  

In July 1994, incident to his request for an increased 
evaluation, the veteran was provided with a VA orthopedic 
examination.  Since departing service, the veteran had 
elected to have private chiropractic treatment.  He indicated 
"that for awhile he had some headaches which he thought were 
related to this problem in the thoracic spine, but he 
indicated that he was told by the chiropractor that he had 
some malalignment of the first thoracic vertebral body and 
that apparently this vertebral body was manipulated by a 
chiropractor with apparent relief."  This examination report 
also clearly stated that "[t]his man currently indicated he 
is not bothered by any headaches."  He thought he might have 
return of headaches if he stopped the chiropractic treatment.  
He reported persistent discomfort over the midthoracic area.  
He took no medication.  He weighed 250 pounds and walked and 
moved about in an entirely normal manner without any evidence 
of limp or discomfort.  Examination of the thoracic spine 
showed that it was of normal appearance.  There was no 
evidence of true muscle spasm.  There was "very adequate" 
range of back motion.  There was "no abnormality of curvature 
of the cervical spine."  There was good range of motion.  The 
VA physician wrote that the veteran essentially had 
persistent discomfort in the midthoracic area.  X-rays 
confirmed the old T8 compression fracture which amounted to 
approximately 50 percent of the vertebral body.  There was 
also "perhaps a very slight compression of T-7."  However, 
the most striking feature was extensive arthritic changes of 
a degenerative nature involving all of the thoracic vertebral 
bodies.  Changes were more advanced than one would anticipate 
in a man of age 50.  

In March 1995, another private chiropractor (T) wrote that he 
had first examined the veteran in December in 1987.  The 
veteran was checked with a "neurocalograph" machine which 
indicated that he had nerve pressure on the spine cord "due 
to subluxation of the atlas which was causing his headaches.  
Four cervical X-rays were taken to determine the angle and 
degree the atlas had slipped.  The atlas is the first 
(highest) cervical vertebra of the spinal cord connection to 
the skull.  

In May 1995, the veteran's private chiropractor (H) wrote 
another letter which was essentially duplicative of that 
which he initially provided in April 1994.  He said that the 
veteran's "condition" was directly related to permanent 
anatomical changes secondary to the compression fracture of 
his thoracic spine from service.  He stated that the veteran 
was hyperkyphotic, had limited motion of his thoracic spine 
with anterior weight bearing of the skull and cervical 
paravertebral muscle spasm.  Again, there was no complaint, 
finding or history of chronic headaches.  

In March 1996, the veteran was provided with another VA 
orthopedic examination.  This physician wrote that "somewhat 
surprisingly" the veteran did not describe any vertigo or 
headaches at any time during this examination (he repeated 
this statement three times in his written report).  The 
present complaint was of discomfort of the upper back.  He 
was not taking any medication but was receiving weekly 
chiropractic treatment.  Currently, he was asking for an 
increase in his disability status "in order to pay for the 
chiropractic treatments." The veteran was 240 pounds and 
examination of the back showed that there was no significant 
abnormality of curvature or true muscle spasm.  He 
demonstrated 70 degrees of forward flexion and there was some 
slight tenderness of the middorsal region.  There was 
satisfactory range of motion of the neck with only slight 
rotation limitation.  There was no evidence of muscle atrophy 
in either the upper or lower extremities, reflexes, sensation 
and circulation were normal.  X-ray studies of the cervical 
spine were "essentially within normal limits without 
significant pathology."  X-rays of the thoracic spine showed 
the T8 compression fracture and also a significant degree of 
degenerative changes throughout the entire thoracic spine.  
This physician wrote that the degenerative change in the 
thoracic spine was certainly aggravated by the compression of 
T8 and might well be associated with frequent parachute 
jumping.  The physician did not initially have the veteran's 
claims folder available at the time of examination and 
reported this.  The claims folder was later provided and, 
after a review, he wrote that such review resulted in no 
change of his earlier report.  

In April 1997, another private chiropractor (W) wrote that 
the veteran felt his headaches were related to his midback 
condition.  He wrote that his examination revealed "marked 
spasms" of the veteran's "cervical and upper thoracic spine 
with a noted gibbous formation present at the mid-thoracic 
region."  He wrote that this marked gibbous formation caused 
an anterior weight bearing of the upper thoracic spine which 
continued into the cervical region thus causing an anterior 
weight bearing of the head.  Due to the "acute anterior 
angulation" of the veteran's thoracic spine, a marked 
tightening to the cervical and thoracic musculature had 
occurred, and this caused muscular tension to the 
suboccipital region, which "most definitely could be the 
cause" of the veteran's headaches.  

In March 1998, the veteran was provided another VA orthopedic 
examination.  He reported that he had worked in construction 
and contracting following service.  He had chronic back pain 
that was mostly middorsal and interscapular but not felt into 
the neck.  There was also occasionally lumbar pain.  There 
was no radiation except on occasion.  There were no 
neurological symptoms except occasional tingling pain in the 
lower extremities which did not seem to be a big factor.  The 
veteran did complain of "terrible headaches."  These 
headaches started in the "upper cervical spine" right up to 
the temple and the left eye.  He said he used to go to an 
emergency room for care and they would give him a shot of 
something which would not work.  He also reported twice 
calling paramedics to his home for headaches.  The timeframe 
(or identities) of these reported incidents of private 
treatment were not provided.  He had not come to VA for 
treatment of his headaches or back problems and had not seen 
a neurologist for his headaches, but he relied on his 
chiropractor.  Examination revealed that the veteran walked 
with a normal gait, posture was good, the pelvis was level 
and there was no lumbar spasm.  There was a "slight dorsal 
kyphosis at the level of the lower border of the scapula."  
There was "no particular tenderness" to deep pressure or to 
manipulation of the spine either in the lumbar or dorsal 
area.  There was "perhaps some mild tenderness" at the 
middorsal region to deep pressure.  Paraspinous muscle spasm 
was "not seen."  Forward flexion was possible to a point 
where the fingertips were at the midcalf.  Strength of the 
upper extremities was normal without atrophy and there was 
also normal strength of the lower extremities and normal 
range of motion of the hips.  There was no sensory loss to 
pinprick or light touch in either the hands or feet.  
Examination for motion of other joints and for the thoracic 
spine did not seem to cause pain.  The pelvis appeared normal 
on X-ray.  X-rays were interpreted as showing the thoracic 
spine had a wedging of the T8 vertebra 15 degrees as measured 
on the protractor.  There was no doubt that motion was 
limited by osteophyte formation throughout the thoracic 
spine.  The impression from examination was that there was an 
old healed fracture of the T8 vertebra with irregularity of 
the disc spaces above and below this vertebra.  In an 
addendum to this orthopedic examination, the VA physician 
wrote that the veteran did not have ankylosis of the thoracic 
spine.  He also reported that while extensive degenerative 
changes limited motion of the thoracic spine, normal thoracic 
spine motion was itself ordinarily limited by the ribs which 
attach to the vertebrae.  

Finally, the veteran was also provided a VA neurological 
examination in March 1998.  The veteran reported drinking 
three beers and 10 cups of coffee per day.  He complained of 
severe headaches "starting sometime in 1969."  He had "seen 
many doctors over the years."  He had been to the "hospital 
two or three times."  Headaches usually occurred in cycles of 
four weeks or sometimes only shorter cycles of one or two 
weeks.  They occurred every night between 7 and 9 p.m., and 
lasted for 1 hour to 2 1/2 hours.  They always occurred on 
the left hand side.  His cluster cycles last not more than 
four weeks at a time and sometimes he has been free of the 
headaches for as long as one to two years.  He also 
complained of midback pain starting in the thoracic spine.  
There was also a complaint of numbness of the feet.  
Examination revealed the veteran was 260 pounds and neck 
movements were performed with minimal difficulties.  In the 
thoracic spine "there was no kyphosis, and there was hardly 
any change in the curvature of the thoracic spine."  "This is 
in contradiction to chiropractor's statement that [the 
veteran] has a gibbous formation at the level of the 
compression fracture of T8."  The veteran was able to bend 
forward and flex with his fingers remaining 4 inches from the 
floor.  There was minimal tenderness in the thoracic spine 
and paraspinal muscles and no localized tenderness over the 
T8 vertebral level.  Motor strength, reflexes and sensory 
system were all essentially normal.  The veteran's claims 
folder was reviewed.  Under summary and conclusions, this VA 
neurologist wrote that, on examination, there were no 
deformity of the thoracic spine and no tenderness over the T8 
vertebral body.  Headaches were cluster headaches occurring 
on an average of one month a year and lasting 1 to 2 1/2 
hours at a time, mainly in the evening.  This neurologist 
wrote that he had "a suspicion that [the headaches were] 
probably precipitated by beer intake at that time."  
However, the veteran denied this connection.  The neurologist 
also wrote that the veteran's absent ankle jerks and numbness 
in the lower extremities, which he considered to be signs and 
symptoms of polyneuropathy, were also connected to beer 
intake.  The veteran was informed that beer intake and 
excessive amounts of caffeine were not good for cluster 
headaches or for neuropathy.  In an addendum to this report, 
this VA neurologist wrote that headaches were not (underline 
in original) caused by or aggravated by thoracic spine 
disability.

In an attempt to develop the veteran's claim, in March 1998, 
the RO wrote a letter to him specifically requesting that he 
identify all physicians or facilities which had treated him 
for headaches.  He was provided a medical history form to 
furnish this evidence.  In response, the veteran simply wrote 
"Ft Benning, Ga, 1967, Airborne School."  Additionally, 
during his personal hearing at the RO, the hearing officer 
specifically informed the veteran that it was important for 
him to submit medical records documenting ongoing treatment 
for headaches as he had alleged had occurred ever since he 
separated from service.  

In February 1998, the veteran testified at a personal hearing 
at the RO.  He said that his midback disorder made it hard 
for him to bend normally and caused pain on a daily basis.  
He also said that, from time to time, he got numbness in the 
first two toes of his right foot and the longer he let it go, 
the more it would travel up his foot and leg.  He confirmed 
that he did not receive treatment for headaches during 
service.  He described headaches as being severe in nature 
and that they occurred sometimes 30 days apart and, on other 
times, he could go a year without a headache.  He felt that 
headaches were more likely to occur when he did not get 
continuing chiropractic treatment.  When asked if he had been 
seen by doctors other than chiropractors for his headaches, 
he said he had seen several over the years until he found out 
what was causing these headaches and thereafter he saw only 
chiropractors.  He said he had been to a hospital and had 
been provided morphine.  


I.  Service Connection for Chronic Headaches.  

Law and Regulation:  In general, service connection may be 
established for disability resulting from disease or injury 
sustained in line of duty.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

However, service connection may also be granted for any 
disease first diagnosed after discharge, when all of the 
evidence, including evidence pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).  


Analysis:  The veteran contends that he has chronic headaches 
which he has had ever since he was injured in service.  He 
also contends that chronic headaches result from his 
service-connected T8 compression fracture residuals.  While 
these contentions are not entirely inconsistent since the T8 
compression fracture indeed occurred during service, there is 
an inconsistency in the actual chronicity of headaches as 
reported by the veteran himself.  He acknowledged that he did 
not seek and was not provided any treatment for chronic 
headaches at any time during service, although the T8 
compression injury occurred in May 1968 and he was not 
separated until August 1969.  While the veteran noted the 
existence of headaches in the report of history for 
separation from service, no chronic headaches were identified 
in the actual physical examination for service separation.  
The veteran did not claim service connection for chronic 
headaches with his initial claim in September 1969 nor did he 
complain of headaches independent of or in conjunction with 
his T8 injury at the time of his VA examination in December 
1969 or in conjunction with a VA orthopedic consultation in 
March 1970, or 18 months after service at the time of VA 
orthopedic and neurological examinations in February 1971.  
Indeed, there was no complaint, finding or history of chronic 
headaches in the April 1994 and May 1995 statements of the 
chiropractor H, nor in the VA orthopedic examinations 
provided in July 1994 and March 1996.  The veteran's first 
documented report of chronic headaches was in his March 1994 
claim for service connection therefor, over 24 years after he 
was separated from service.  

Moreover, while the veteran testified and has otherwise 
reported during VA examinations that he sought out doctors on 
numerous occasions after service for treatments of headaches 
including reporting to hospital emergency rooms and summoning 
paramedics to his home, he failed to submit any clinical 
evidence documenting these facts (or to assist the RO in 
collecting such evidence for him) despite being requested to 
do so by the RO at the time of his personal hearing in 
February 1998 and formally in writing the following month.  
The reported history provided by chiropractor H in April 1994 
stated that the veteran had previously treated with 
chiropractor L commencing in 1983 (which would have been some 
14 years after the veteran's service separation).  Should its 
efforts to obtain evidence prove unsuccessful for any reason 
which the claimant could rectify, VA shall so notify the 
claimant and advise him that the ultimate responsibility for 
furnishing evidence rests with the claimant.  38 C.F.R. 
§ 3.159(c).  The veteran was so notified by VA and did not 
respond.  

While the veteran is certainly competent to provide a history 
of symptoms of chronic headaches (see Savage v. Gober, 10 
Vet. App. 488 (1997)) he is not competent to offer his own 
lay opinion as to the clinical cause of such headaches.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is a 
complete absence of any objective clinical evidence 
documenting continuous symptoms of chronic headaches at any 
time during or for many years after service.  See 
McManaway v. West, No. 97-280 (U. S. Vet. App. Sept. 29, 
1999).  A preponderance of the evidence on file is against a 
finding that the veteran has had chronic headaches since 
service.  38 C.F.R. § 3.303(b).

However, the veteran has also contended that chronic 
headaches are caused by and result from his service-connected 
T8 compression fracture and service connection may certainly 
be granted on a secondary basis in accordance with 38 C.F.R. 
§ 3.303(d).  While this injury did occur during service it 
could be possible that residuals of that injury would cause 
chronic headaches to manifest at some point, perhaps years, 
after service.  Again, the veteran does not have the 
requisite medical expertise to provide a competent medical 
opinion as to a link between a chronic headache disorder and 
a T8 compression injury.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The only competent clinical evidence supporting this 
contention directly is the April 1997 statement submitted by 
the veteran's private chiropractor (W) indicating that the 
veteran had a "marked gibbous formation" causing an anterior 
weight bearing on the upper thoracic spine which continued to 
the cervical region causing anterior weight bearing of the 
head coupled with a marked tightening to the cervical and 
thoracic musculature thus putting a tremendous amount of 
muscular tension to the suboccipital region which "most 
definitely could" cause his headaches.  In essence, this 
chiropractor provided his opinion that the veteran's 
service-connected T8 compression fracture deformity was 
significant enough to affect weight bearing throughout the 
thoracic and cervical musculature sufficient that imbalance 
in the musculature holding up the head could result in the 
veteran's headaches.  

The Court has issued several opinions (which need not be 
discussed in detail here) discussing the relative weight to 
be given medical opinions which are phrased in terms of A 
'could' or 'might' or 'possibly could' or 'definitely might' 
cause B.  See, e.g., Hicks v. West, 12 Vet. App. (1998).  
However, as noted above, this chiropractor's statement that 
the T8 injury "most definitely could" (underline added) 
cause the veteran's headaches, coupled with his fairly 
detailed medical explanation for this conclusion, leads the 
Board to conclude that this claim is at least plausible and 
thus well grounded in accord with 38 U.S.C.A. § 5107(a).  
Nonetheless, it must be noted that chiropractor W's opinion 
is equivocal; that is, while the causal relationship between 
a T8 injury and headaches 'most definitely' could be 
supported, this opinion is certainly consistent with the fair 
conclusion that it 'might not' be.   

Additionally, chiropractor W's statement is somewhat 
supported by the two statements written by the veteran's 
other chiropractor (H) which also reported that  the veteran 
had "hyperkyphosis," meaning a hyper or significantly 
increased curvature of the thoracic spine; i.e. thus 
supporting the underlying basis for chiropractor W's causal 
connection.  However, chiropractor H only noted a 
"cervical" paravertebral muscle spasm and he did not in 
either statement relate the existence of headaches to an 
abnormal thoracic spine curvature or a T8 compression 
fracture.  In fact, neither of the statements submitted by H 
in April 1994 or May 1995 indicated that the veteran had 
headaches, chronic or otherwise.  

Contrary to this evidence is another private chiropractor 
(T's) statement of March 1995 which specifically related the 
veteran's headaches to subluxation of the atlas (the first 
and highest cervical vertebra abutting the skull).  This 
chiropractor said that he confirmed this finding by use of a 
"neurocalograph machine" and four cervical view X-rays to 
determine "the degree and angle the atlas had slipped."  
This opinion was not equivocal regarding causation and also 
provided a good explanation for its conclusion.  Note also 
that this statement might be read as somewhat consistent with 
chiropractor H's findings of "cervical" paravertebral 
muscle spasm.  The veteran is not service connected for a 
cervical spine disorder or, more specifically, subluxation of 
the cervical atlas (which was only first identified 25 years 
after service), and this statement certainly did not in any 
way relate chronic headaches to the veteran's compression 
fracture of T8.  

Also contrary to the conclusions made by chiropractor W are 
the findings made in the March 1996 VA orthopedic examination 
which reported that examination of the back revealed no 
significant abnormality of curvature or true muscle spasm.  
There was good range of back and neck motion but there was a 
slight limitation of neck rotation though cervical X-rays 
were essentially normal.

Also contrary to the conclusions made by chiropractor W are 
the findings made in the most recent March 1998 VA orthopedic 
examination.  This VA orthopedic doctor reported that there 
was only a "slight dorsal kyphosis" at the level of the lower 
border of the scapula (and such finding was corroborated in 
first VA X-ray after service in February 1971, which was 
interpreted as revealing "little resultant gibbus deformity 
and no noted scoliosis").  There was no particular 
tenderness to deep pressure or to manipulation of the spine 
either in the lumbar or dorsal area.  Paraspinous muscle 
spasm was not seen.  Examination for motion of joints and for 
thoracic spine did not cause pain on examination.  

Also contrary to the chiropractor W's conclusion are all of 
the findings contained in the recent March 1998 VA 
neurological examination in which the VA neurologist stated 
that there was no kyphosis in the thoracic spine and that 
there was hardly any change in the curvature of that spine.  
Having access to the veteran's entire claims file (unlike the 
veterans' chiropractors), this neurologist concluded that his 
finding was in contradiction to W's statement that the 
veteran had a gibbous formation at the level of the 
compression fracture of T8.  The veteran was able to forward 
flex fairly well in both the March 1998 orthopedic and 
neurological examinations.  The neurologist concluded that 
there was no deformity of the thoracic spine itself and that 
he suspected that the veteran's cluster headaches were 
probably precipitated by beer intake.  He also reported that 
both beer and excessive amounts of caffeine would increase 
pain and attacks of cluster headaches.  Finally, this 
orthopedist categorically stated that the veteran's headaches 
were not caused or aggravated by his T8 compression fracture 
disability.  

On balance, a clear preponderance of the evidence is against 
a claim for service connection for chronic headaches either 
on the basis that these headaches have been chronic ever 
since the veteran was separated from service or on the basis 
that they have occurred secondary to the veteran's 
service-connected T8 compression fracture.  There is simply 
an absence of any clinical confirmation of the type and 
nature of severe chronic headaches identified by the veteran 
from the time he was separated from service for over 24 years 
thereafter.  While a single private chiropractor has opined 
that the veteran's chronic headaches most definitely "could" 
be caused by his service-connected T8 compression fracture, 
this finding is directly contradicted by another chiropractor 
who unequivocally found that headaches were caused by a 
cervical spine disorder and by multiple VA examinations 
concluding that the veteran did not have significant thoracic 
spine curvature or kyphosis, and especially by the most 
recent VA neurological examination which related headaches to 
another cause and which specifically concluded that headaches 
were not related to the veteran's T8 compression fracture.  
Additionally, while chiropractors certainly must receive some 
degree of training and certification in their field, the 
opinions of orthopedic and neurological medical doctors are 
entitled greater weight than opinions of chiropractors.  Of 
course, this finding is not necessary in the present case 
since a clear preponderance of the evidence is against the 
veteran's claim in any event.


II.  Increased Rating - Thoracic Spine Disorder

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria assigned, 
otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of 
the body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles or to 
deformity, adhesions, defective innervation, or other 
pathology or may be due to pain.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing.  For the purpose of rating disabilities from 
arthritis, the thoracic vertebrae are considered a group of 
minor joints.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Schedule to 
recognize actually painful unstable or maligned joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

The residuals of a fractured vertebra with cord involvement 
requiring a veteran to be bedridden or requiring long leg 
braces warrants a 100 percent evaluation.  Under such 
circumstances, a veteran should be considered for special 
monthly compensation.  With lesser involvements, ratings 
should be based upon limitation of motion or nerve paralysis.  
Residuals of a fractured vertebra without cord involvement 
but with abnormal mobility requiring a neck brace (jury-mast) 
warrants a 60 percent evaluation.  In other cases, residuals 
of a fractured vertebra should be rated in accordance with 
the definite limited motion or muscle spasm, adding 
10 percent for demonstrable deformity of a vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Ankylosis, meaning bony fixation, of the thoracic spine which 
is unfavorable warrants a 30 percent evaluation and which is 
favorable warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5288.  Limitation of motion of the 
thoracic spine which is severe or moderate warrants a 
10 percent evaluation and which is slight warrants a 
noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291.  


Analysis:  In accordance with the veteran's claim for 
increased evaluation from March 1994, he has been awarded a 
20 percent evaluation for the service-connected residuals of 
a T8 compression fracture, specifically including a 
10 percent award for a demonstrable deformity of the T8 
vertebral body itself, and another 10 percent evaluation 
reflective of severe loss of thoracic spine motion.  These 
two 10 percent evaluations are in accordance with Diagnostic 
Codes 5285 and 5291.  The evidence on file including numerous 
VA orthopedic examinations and the most recent VA 
neurological examination do not provide clinical evidence 
supporting any higher schedular evaluation.  

The veteran is shown to have limitation of thoracic spine 
motion, but he is already in receipt of the maximum schedular 
evaluation for limitation of thoracic spine motion which is 
10 percent.  The thoracic spine moves very little in 
comparison to the cervical or lumbar spine and limitation of 
motion of the middorsal-thoracic spine alone is not 
considered significantly disabling, which is clear from the 
compensable evaluations provided for limitation of motion for 
the cervical, thoracic, and lumbar spines in the Schedule 
itself.  Additionally, it is noted that the veteran is in 
receipt of an additional 10 percent evaluation for 
demonstrable deformity of T8.

This 20 percent evaluation includes consideration of pain on 
motion which is also demonstrated although multiple VA 
examinations on file do not corroborate any significant 
thoracic spine pain on use or motion or palpitation.  Fairly 
decent spinal motion is demonstrated without any significant 
findings of paravertebral muscle spasm or chronic strain.  
Moreover, although it has most recently been noted that the 
discs on either side of T8 are somewhat flattened, absolutely 
no neurological impairment or radiculopathy is shown to 
presently result from the service-connected compression 
fracture of T8 and significant thoracic spine arthritis.  It 
is clearly understood that the significant amount of 
arthritic and degenerative changes throughout the veteran's 
thoracic spine is also service connected as part and parcel 
of the veteran's T8 injury but, at present, no neurological 
damage sufficient to warrant an increased evaluation is 
shown.  This may change over time.  

Aside from chronic muscle spasm or strain or neurological 
impairment from impaired intervertebral discs, which are not 
demonstrated for the thoracic spine, the only other avenue 
for a schedular increased evaluation would be if the veteran 
was shown to have bony fixation or ankylosis of the thoracic 
spine.  This is not shown by any clinical evidence and the 
most recent orthopedic examiner specifically found and 
reported an absence of ankylosis of any type.  Accordingly, 
an evaluation in excess of 20 percent for the veteran's 
collective thoracic spine disability may not be made on any 
basis.  



ORDER

Entitlement to service connection for chronic headaches is 
denied.

Entitlement to an evaluation in excess of 20 percent for a 
compression fracture of T8 with a demonstrable deformity of 
the vertebral body and degenerative changes of the thoracic 
spine is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

